Exhibit 10.1

ATLAS RESOURCE PARTNERS, L.P.

2012 LONG-TERM INCENTIVE PLAN

 

SECTION 1: PURPOSE OF THE PLAN.

The Atlas Resource Partners, L.P. 2012 Long-Term Incentive Plan (the “Plan”) is
intended to promote the interests of Atlas Resource Partners, L.P., a Delaware
limited partnership (the “Partnership”), by providing to officers, employees and
managing board members of Atlas Resource Partners GP, LLC, a Delaware limited
liability company (the “Company”), and employees of its Affiliates, consultants
and joint venture partners who perform services for the Company or the
Partnership, incentive awards for superior performance that are based on common
units of limited partner interest of the Partnership (“Units”). It is also
contemplated that the Plan will enhance the ability of the Company and its
Affiliates to attract and retain the services of individuals who are essential
for the growth and profitability of the Company or the Partnership and to
encourage them to devote their best efforts to the business of the Company or
the Partnership, thereby advancing the interests of the Company and the
Partnership.

 

SECTION 2: DEFINITIONS.

As used in the Plan, the following terms shall have the meanings set forth
below:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Award” means an Option, Phantom Unit, or Restricted Unit granted under the
Plan, and shall include any tandem DERs granted with respect to a Phantom Unit.

“Award Agreement” means a written agreement setting forth the terms and
conditions of a specific Award.

“Board” means the board of directors of the Company.

“Cause” means Cause (or a term of similar import) as defined in the employment,
consulting, or similar agreement to which a Participant is party, or, if there
is no such agreement, “Cause” means the Participant’s: (i) commission of a
felony or a crime of moral turpitude; (ii) commission of any act of malfeasance
or wrongdoing against the Partnership, the Company or any Affiliate; (iii) a
material breach of the Company’s or any Affiliate’s applicable policies or
procedures; (iv) willful and continued failure to perform the Participant’s
material duties; (v) willful misconduct that causes material harm to the
Partnership, the Company or any Affiliate or their respective business
reputations, including due to any adverse publicity; or (vi) material breach of
the Participant’s obligations under any agreement (including any covenant not to
compete) entered into between the Participant and the Company or any Affiliate.
Notwithstanding Section 3(a) of the Plan, following a Change in Control, any
determination by the Committee as to whether “Cause” exists shall be subject to
de novo review.



--------------------------------------------------------------------------------

“Change in Control” means the occurrence of any of the following:

(a) neither the Company nor any of its Affiliates is the general partner of the
Partnership;

(b) a merger, consolidation, share exchange, division or other reorganization or
transaction of the Partnership, the general partner of Atlas Energy, L.P., Atlas
Energy, L.P., or the Company with any entity, other than such a transaction that
would result in the voting securities of the Partnership, the general partner of
Atlas Energy, L.P., Atlas Energy, L.P., or the Company, as appropriate,
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 60% of the combined voting power immediately after
such transaction of the surviving entity’s outstanding securities or, in the
case of a division, the outstanding securities of each entity resulting from the
division;

(c) the equity holders of the Partnership, the Company, Atlas Energy, L.P., or
the general partner of Atlas Energy, L.P. approve a plan of complete liquidation
or winding-up of, as appropriate, the Partnership, the Company, Atlas Energy,
L.P., or the general partner of Atlas Energy, L.P.;

(d) a sale or disposition (in one transaction or a series of transactions) of
all or substantially all of the assets of the Partnership, the Company, Atlas
Energy, L.P., or the general partner of Atlas Energy, L.P.;

(e) during any period of 24 consecutive months, individuals who at the beginning
of such period constituted the Board (including for this purpose any new
director whose election or nomination for election or appointment was approved
by a vote of at least 2/3 of the directors then still in office who were
directors at the beginning of such period) cease for any reason to constitute at
least a majority of the Board; or

(f) any other sale of assets or restructuring transaction that has the effect of
the enumerated transactions or events described in any of clauses (a) through
(e) above.

Notwithstanding the foregoing, with respect to any Award that is subject to
Section 409A of the Code, Change in Control shall mean a “change of control
event,” as defined in the regulations and guidance issued under Section 409A of
the Code. In addition, notwithstanding the foregoing, the Committee may specify
a more limited definition of Change in Control for a particular Award, as the
Committee deems appropriate.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto, and the regulations promulgated thereunder.

“Committee” means the Board or such committee of the Board or the board (or
committee of the board) of an Affiliate of the Partnership appointed by the
Board to administer the Plan.

 

2



--------------------------------------------------------------------------------

“DER” means a right, granted in tandem with a specific Phantom Unit, to receive
an amount in cash, securities, or property equal to, and at the same time as,
the cash distributions or other distributions of securities or property made by
the Partnership with respect to a Unit during the period such Phantom Unit is
outstanding.

“Disability” means, unless provided otherwise in an Award Agreement,
(i) “Disability” as defined in any individual employment agreement to which the
Participant is a party, or (ii) if there is no such individual employment
agreement or it does not define “Disability,” “permanent and total disability”
as defined in Section 22(e)(3) of the Code. Notwithstanding the above, with
respect to any Award, to the extent necessary to avoid accelerated taxation or
tax penalties under Section 409A of the Code, Disability shall mean “disability”
within the meaning of Section 409A of the Code.

“Employee” means any officer or employee of the Company, its Affiliates,
consultants or joint venture partners who performs services for the Company, the
Partnership, or an Affiliate of the Company or the Partnership or in furtherance
of the Company’s or the Partnership’s business.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means the closing sales price of a Unit on the applicable
date (or if there is no trading in the Units on such date, the closing sales
price on the last date Units were traded). In the event Units are not publicly
traded at the time a determination of fair market value is required to be made
hereunder, the determination of fair market value shall be made in good faith by
the Committee in a manner which, if necessary to avoid accelerated taxation or
tax penalties pursuant to Section 409A of the Code, meets the requirements of
Section 409A of the Code.

“Director” means a “non-employee director” of the Company as defined in Rule
16b-3 under the Exchange Act.

“Option” means an option to purchase Units granted under the Plan.

“Participant” means any Employee or Director granted an Award under the Plan.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Phantom Unit” means a phantom (notional) unit granted under the Plan that, upon
vesting, entitles the Participant to receive a Unit or its then-Fair Market
Value in cash or other securities or property, as determined by the Committee.

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture or is not
exercisable by the Participant.

“Restricted Unit” means an Award granted under Section 6(c).

 

3



--------------------------------------------------------------------------------

“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act, or
any successor rule or regulation thereto as in effect from time to time.

“SEC” means the Securities and Exchange Commission, or any successor thereto.

“Securities Act” means the Securities Act of 1933, as amended.

 

SECTION 3: ADMINISTRATION.

(a) General Authority and Determinations. The Plan shall be administered by the
Committee. A majority of the Committee shall constitute a quorum, and the acts
of a majority of the members of the Committee who are present at any meeting
thereof at which a quorum is present, or acts unanimously approved by the
members of the Committee in writing, shall be the acts of the Committee. Subject
to the following and any applicable law, the Committee, in its sole discretion,
may delegate any or all of its powers and duties under the Plan, including the
power to grant Awards under the Plan, to the Chief Executive Officer of the
Company, subject to such limitations on such delegated powers and duties as the
Committee may impose, if any; provided, however, that such delegation shall not
limit the Chief Executive Officer’s right to receive Awards under the Plan, and
the Chief Executive Officer may not grant Awards to, or take any action with
respect to any Award previously granted to, himself or a Person who is an
Employee or Director subject to Rule 16b-3. Subject to the terms of the Plan and
applicable law, and in addition to other express powers and authorizations
conferred on the Committee by the Plan, the Committee shall have full power and
authority to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the terms and conditions
of any Award; (iv) determine whether, to what extent, and under what
circumstances Awards may be settled, exercised, canceled, or forfeited;
(v) interpret and administer the Plan and any instrument or agreement relating
to an Award made under the Plan; (vi) establish, amend, suspend, or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; (vii) accelerate the vesting or lapse of
restrictions of any outstanding Award, in each case based on such considerations
as the Committee in its sole discretion determines; and (viii) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan. The Committee shall have full
power and express discretionary authority to make factual determinations and to
adopt or amend such rules, regulations, agreements and instruments for
implementing the Plan and for the conduct of its business as it deems necessary
or advisable, in its sole discretion. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company, the
Partnership, any Affiliate, any Participant, and any beneficiary of any Award.
All powers of the Committee shall be executed in the best interests of the
Company, not as a fiduciary, in keeping with the objectives of the Plan, and
need not be uniform as to similarly situated Participants.

(b) Award Agreements. All Awards under the Plan shall be made conditional on the
Participant’s entering into an Award Agreement, and a Participant shall have no
rights under the Plan until an Award Agreement is entered into by the
Participant and the Company.

 

4



--------------------------------------------------------------------------------

The terms and conditions of each Award, as determined by the Committee, shall be
set forth in an Award Agreement, which shall be delivered to the Participant
receiving such Award upon, or as promptly as is reasonably practicable
following, the grant of such Award. All Awards under the Plan shall be made
conditional upon the Participant’s acknowledgement, in writing or by acceptance
of the Award, that all decisions and determinations of the Committee shall be
final and binding on the Participant, his or her beneficiaries and any other
person having or claiming an interest in such Award. Awards made under a
particular Section of the Plan need not be uniform as among Participants.

 

SECTION 4: UNITS.

(a) Units Available. Subject to adjustment as provided in Section 4(c), the
number of Units with respect to which Phantom Units, Options, and Restricted
Units may be granted under the Plan is 2,900,000. If any Option, Phantom Unit,
or Restricted Unit is forfeited or otherwise terminates or is canceled or paid
without the delivery of Units, then the Units covered by such Award, to the
extent of such forfeiture, termination, payment or cancellation, shall again be
Units with respect to which Awards may be granted. Units surrendered in payment
of the Exercise Price of an Option, and Units withheld or surrendered for
payment of taxes, shall not be available for re-issuance under the Plan.

(b) Sources of Units Deliverable under Awards. Any Units delivered pursuant to
an Award shall consist, in whole or in part, of Units newly issued by the
Partnership, Units acquired in the open market or from any Affiliate of the
Partnership or the Company, or any other Person, or any combination of the
foregoing, as determined by the Committee in its discretion.

(c) Adjustments. In the event that any distribution (whether in the form of
cash, Units, other securities or other property), recapitalization, split,
reverse split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Units or other securities of the
Partnership, issuance of warrants or other rights to purchase Units or other
securities of the Partnership, or other similar transaction or event affects the
Units such that an adjustment is necessary in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Committee shall equitably adjust (i) the number and
type of Units (or other securities or property) with respect to which Awards may
be granted, (ii) the number and type of Units (or other securities or property,
including cash) subject to outstanding Awards, and (iii) the grant or exercise
price with respect to any Award; provided, however, that the number of Units
subject to any Award shall always be a whole number. The Committee may make
provision for a cash payment to the holder of an outstanding Award in connection
with any event listed in this Section 4(c).

 

SECTION 5: ELIGIBILITY.

Any Employee or Director shall be eligible to be designated a Participant and
receive an Award under the Plan.

 

5



--------------------------------------------------------------------------------

SECTION 6: AWARDS.

(a) Options. The Committee shall have the authority to determine the Employees
and Directors to whom Options shall be granted, the number of Units to be
covered by each Option, the exercise price therefor, the Restricted Period and
the conditions and limitations applicable to the exercise of the Option, as the
Committee shall determine, that are not inconsistent with the provisions of the
Plan.

(i) Exercise Price. The exercise price per Unit purchasable under an Option
shall be determined by the Committee at the time the Option is granted and may
not be less than Fair Market Value as of the date of grant.

(ii) Restrictions on Exercise and Method of Exercise. The Committee shall
determine the Restricted Period and the method or methods by which payment of
the exercise price may be made or deemed to have been made, which may include,
without limitation, cash, check acceptable to the Board, a tender of Units by
the Participant having a Fair Market Value on the date of exercise equal to the
exercise price, a “cashless-broker”–assisted exercise in accordance with
procedures permitted by Regulation T of the Federal Reserve Board or through
procedures approved by the Board, a recourse note from the Participant in a form
acceptable to the Board and which does not violate the Sarbanes-Oxley Act of
2002, a “net exercise” that permits the Partnership to withhold a number of
Units that otherwise would be issued to the Participant pursuant to the exercise
of the Option having a Fair Market Value on the date of exercise equal to the
exercise price, or any combination thereof.

(b) Phantom Units. The Committee shall have the authority to determine the
Employees and Directors to whom Phantom Units shall be granted, the number of
Phantom Units to be granted to each such Participant, the Restricted Period, the
conditions under which the Phantom Units may become vested or forfeited, whether
DERs are granted with respect to an Award of Phantom Units and such other terms
and conditions, as the Committee may determine, that are not inconsistent with
the provisions of the Plan.

(i) Payment With Respect to Phantom Units. Payment with respect to Phantom Units
shall be made in cash, in Units, or in a combination of cash and Units, as
determined by the Committee. The Award Agreement shall specify the maximum
number of Units that can be issued pursuant to the Award of Phantom Units.

(ii) DERs. The Committee may grant DERs in connection with an Award of Phantom
Units, under such terms and conditions as the Committee deems appropriate. DERs
may be paid to Participants currently or may be deferred, as reflected in the
applicable Award Agreement. All DERs that are not paid currently shall be
credited to bookkeeping accounts on the Company’s records for purposes of the
Plan. DERs may be accrued as a cash obligation or may be converted to additional
Phantom Units for the Participant, and deferred DERs may accrue interest, in
each case as determined by the Committee. The Committee may provide that DERs
shall be payable based on the achievement of specific performance goals. DERs
may be payable in cash or Units or in a combination of cash and Units, as
determined by the Committee.

 

6



--------------------------------------------------------------------------------

(c) Restricted Units. Restricted Units are actual Units issued to a Participant
that are subject to vesting restrictions and evidenced in such manner as the
Committee may deem appropriate, including book-entry registration or issuance of
one or more unit certificates. Any certificate issued in respect of Restricted
Units shall be registered in the name of the applicable Participant and shall
bear an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Units. The Committee may require that the
certificates evidencing such Units be held in custody by the Company until the
restrictions thereon shall have lapsed and that, as a condition of any Award of
Restricted Units, the applicable Participant shall have endorsed the
certificates in blank, relating to the Units covered by such Award.

(i) Terms and Conditions. Restricted Units shall be subject to the following
terms and conditions:

(A) The Committee shall have the authority to determine the Employees and
Directors to whom Restricted Units shall be granted, the number of Units to be
granted to each such Participant, the Restricted Period, the conditions under
which the Restricted Units may become vested or forfeited, and such other terms
and conditions, as the Committee may determine, that are not inconsistent with
the provisions of the Plan. The conditions for grant, vesting or transferability
and the other provisions of Restricted Units (including without limitation any
performance goals) need not be the same with respect to each Participant. The
Committee may at any time, in its sole discretion, accelerate or waive, in whole
or in part, any of the foregoing restrictions.

(B) Subject to the provisions of the Plan and the applicable Award Agreement,
during the Restricted Period, the Participant shall not be permitted to sell,
assign, transfer, pledge or otherwise encumber Restricted Units.

(C) Except as provided in this Section 6 and in an applicable Award Agreement,
the applicable Participant shall have, with respect to the Restricted Units, all
of the rights of holders of Units, including the right to vote the Units. If so
determined by the Committee in the applicable Award Agreement, (i) cash
dividends on the Units that are the subject of the Restricted Unit Award shall
be automatically deferred and/or reinvested in additional Restricted Units and
held subject to the vesting of the underlying Restricted Units, and (ii) subject
to any adjustment pursuant to the terms of Section 4(c) of the Plan, dividends
payable in Units shall be paid in the form of Restricted Units of the same class
as the Units with which such dividend was paid, held subject to the vesting of
the underlying Restricted Units.

(D) If and when the applicable performance goals, if any, are determined by the
Committee to be satisfied and the Restricted Period expires without a prior
forfeiture of the Restricted Units for which legended certificates have been
issued, unlegended certificates for such Units shall be delivered to the
Participant upon surrender of the legended certificates.

 

7



--------------------------------------------------------------------------------

(d) General.

(i) Forfeiture. Except as otherwise provided in the terms of an Award Agreement,
upon termination of a Participant’s employment with the Company or its
Affiliates or membership on the Board during the applicable Restricted Period,
all unvested Options, Phantom Units, and Restricted Units shall be forfeited by
the Participant; provided, however, that if the reason for the termination is
the Participant’s death or Disability, all Options awarded to the Participant
shall become exercisable and all Phantom Units and Restricted Units shall vest
automatically. The Committee may, in its discretion, waive in whole or in part
any forfeiture.

(ii) Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with, or
in substitution for any other Award granted under the Plan or any award granted
under any other plan of the Company or any Affiliate.

(iii) Limits on Transfer of Awards.

(A) Except as provided in (C) below, each Option shall be exercisable only by
the Participant during the Participant’s lifetime, or by the person to whom the
Participant’s rights shall pass by will or the laws of descent and distribution.

(B) Except as provided in (C) below, no Award and no right under any such Award
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Partnership, the Company or any Affiliate thereof.

(C) To the extent specifically provided by the Committee with respect to an
Option grant, an Option may be transferred by a Participant without
consideration to immediate family members or related family trusts, limited
partnerships or similar entities or on such terms and conditions as the
Committee may from time to time establish. In addition, Awards may be
transferred by will and the laws of descent and distribution.

(iv) Unit Certificates. All certificates for Units or other securities of the
Partnership delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations, and
other requirements of the SEC, any stock exchange upon which such Units or other
securities are then listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

(v) Delivery of Units or Other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any grant agreement to
the contrary, delivery of Units pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Committee, the Partnership is not reasonably able to obtain or issue Units
pursuant to such Award without violating the rules or regulations of any
applicable law or securities exchange. No Units or other securities shall be
delivered pursuant to any Award until payment in

 

8



--------------------------------------------------------------------------------

full of any amount required to be paid pursuant to the Plan or the applicable
Award grant agreement (including, without limitation, any exercise price or tax
withholding) is received by the Partnership. With respect to any Award that is
subject to Section 409A of the Code, any delay under this paragraph is intended
to apply only if no accelerated taxation or tax penalties under Section 409A of
the Code would apply.

(vi) Rule 16b-3. It is intended that the Plan and any Award made to a
Participant subject to Section 16 of the Exchange Act meet all of the
requirements of Rule 16b-3. If any provision of the Plan or any such Award would
disqualify the Plan or such Award under, or would otherwise not comply with,
Rule 16b-3, such provision or Award shall be construed or deemed amended to
conform to Rule 16b-3.

(vii) Status of Original Issue Units. The Partnership intends, but shall not be
obligated, to register for sale under the Securities Act the Units acquirable
pursuant to Awards, and to keep such registration effective throughout the
period any Awards are in effect. In the absence of such effective registration
or an available exemption from registration under the Securities Act, delivery
of Units acquirable pursuant to Awards shall be delayed until registration of
such Units is effective or an exemption from registration under the Securities
Act is available. In the event exemption from registration under the Securities
Act is available, a Participant (or a Participant’s estate or personal
representative in the event of the Participant’s death or incapacity), if
requested by the Partnership to do so, will execute and deliver to the
Partnership in writing an agreement containing such provisions as the
Partnership may require to assure compliance with applicable securities laws. No
sale or disposition of Units acquired pursuant to an Award by a Participant
shall be made in the absence of an effective registration statement under the
Securities Act with respect to such Units unless an opinion of counsel
satisfactory to the Partnership that such sale or disposition will not
constitute a violation of the Securities Act or any other applicable securities
laws is first obtained. With respect to any Award that is subject to
Section 409A of the Code, any delay under this paragraph is intended to apply
only if no accelerated taxation or tax penalties under Section 409A of the Code
would apply.

(viii) Change in Control.

(A) General Authority. In connection with any Change in Control, the Committee
may, in its sole and absolute discretion and authority and without obtaining the
approval or consent of the Partnership’s unitholders or any Participant with
respect to such Participant’s outstanding Awards, subject to the terms of any
Award Agreements or employment agreements between the Company or any Affiliate
and any Participant, take one or more of the following actions (with respect to
any or all of the Awards, and with discretion to differentiate between
individual Participants and Awards for any reason):

(1) Cause Awards to be assumed or a substantially equivalent award to be
substituted by the surviving or successor entity or a parent, subsidiary, or
affiliate of such successor entity;

 

9



--------------------------------------------------------------------------------

(2) Accelerate the vesting of Awards as of immediately prior to the consummation
of the transaction that constitutes such Change in Control so that Awards shall
vest (and, to the extent applicable, become exercisable) as to the Units that
otherwise would have been unvested, in a manner which allows the resulting Units
to participate in such transaction;

(3) Arrange or otherwise provide for the payment of cash or other consideration
to Participants in exchange for the cancellation of outstanding Awards (with the
Committee determining the amount payable to each Participant based on, in the
case of an Award of Phantom Units or Restricted Units being cancelled, the Fair
Market Value, on the date of the Change in Control, of the Units subject to such
Award and, in the case of an Award of Options, the excess, if any, of the Fair
Market Value on the date of the Change in Control of the Units issuable with
respect to such Options less the aggregate exercise price of such Options);

(4) Terminate all or some Awards upon the consummation of the transaction that
constitutes a Change in Control, provided that the Committee shall provide for
vesting of such Awards in full as of immediately prior to the consummation of
the transaction that constitutes such Change in Control (to the extent that,
where applicable, an Award is not exercised prior to consummation of such a
transaction in which the Award is not being assumed or substituted, such Award
shall terminate upon such consummation); and

(5) Make such other modifications, adjustments, or amendments to outstanding
Awards or this Plan as the Committee deems necessary or appropriate.

(B) Vesting in Connection With a Change in Control. Upon a Change in Control,
all Awards held by Directors shall, to the extent previously unvested,
immediately vest in full. In the case of Participants who are Employees, upon
the Participant’s termination of employment by the Company without “Cause” (as
defined herein), or upon any other type of termination specified in the
applicable Award Agreement, in any case following a Change in Control, any
unvested portion of an Award shall immediately vest in full and, in the case of
Options, become exercisable for the one-year period following the date of
termination of employment, but in any case not later than the end of the
original term of the Option.

 

SECTION 7: AMENDMENT AND TERMINATION.

Except to the extent prohibited by applicable law:

(a) Amendments to the Plan. Except as required by the rules of the principal
securities exchange on which the Units are traded and subject to Section 7(b)
below, the Board or the Committee may amend, alter, suspend, discontinue, or
terminate the Plan in any manner without the consent of any partner,
Participant, other holder or beneficiary of an Award, or other Person.

(b) Amendments to Awards. Subject to Sections 6(d)(viii) and 7(a), the Committee
may waive any conditions or rights under, amend any terms of, or alter any Award
theretofore granted, provided no change, other than pursuant to
Sections 6(d)(viii) or 7(c), to any Award shall materially reduce the benefit to
a Participant without the consent of such Participant.

 

10



--------------------------------------------------------------------------------

(c) Adjustment of Awards upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee is hereby authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4(c) of the Plan) affecting the Partnership or the financial statements
of the Partnership, or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.

 

SECTION 8: GENERAL PROVISIONS.

(a) No Rights to Award. No Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each Participant.

(b) Withholding. All Awards under the Plan shall be subject to applicable
federal (including FICA), state and local tax withholding requirements. The
Company may require that the Participant or other person receiving or exercising
Awards pay to the Company the amount of any federal, state or local taxes that
the Company is required to withhold with respect to such Awards, or the Company
may deduct from other wages paid by the Company the amount of any withholding
taxes due with respect to such Awards. The Company may require forfeiture of any
Award for which the Participant does not timely pay the applicable withholding
taxes. If the Committee so permits, Units may be withheld to satisfy the
Company’s tax withholding obligation with respect to Awards paid in Units, at
the time such Awards become subject to employment taxes and tax withholding, as
applicable, up to an amount that does not exceed the minimum required
withholding for federal (including FICA), state and local tax liabilities.

(c) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Affiliate or to remain on the Board. Further, the Company or an Affiliate
may at any time dismiss a Participant from employment, free from any liability
or any claim under the Plan, unless otherwise expressly provided in the Plan or
in any Award agreement.

(d) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware (without regard to any choice of law
provision that might refer interpretation of the Plan to the substantive law of
another jurisdiction) and applicable federal law.

(e) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

 

11



--------------------------------------------------------------------------------

(f) Compliance with Other Laws. The Committee may refuse to issue or transfer
any Units or other consideration under an Award if, in its sole discretion, it
determines that the issuance or transfer of such Units or such other
consideration might violate any applicable law or regulation, the rules of the
principal securities exchange on which the Units are then traded, or entitle the
Partnership or an Affiliate to recovery of “short swing profits” under
Section 16(b) of the Exchange Act, and any payment tendered to the Partnership
by a Participant, other holder or beneficiary in connection with the exercise of
such Award, shall be promptly refunded to the relevant Participant, holder or
beneficiary. It is intended that, to the extent applicable, Awards made under
the Plan comply with the requirements of Section 409A of the Code and the
regulations thereunder so as to avoid any accelerated income tax or tax penalty
imposed under Section 409A of the Code, and the Plan and Award Agreements shall
be interpreted consistently with this intent.

(g) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Partnership, the Company or any participating Affiliate
and a Participant or any other Person.

(h) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Units or whether such fractional Units or any rights thereto
shall be canceled, terminated, or otherwise eliminated.

(i) Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

(j) Facility of Payment. Any amounts payable hereunder to any Person under legal
disability or who, in the judgment of the Committee, is unable to properly
manage his financial affairs, may be paid to the legal representative of such
Person, or may be applied for the benefit of such Person in any manner which the
Committee may select, and the Company shall be relieved of any further liability
for payment of such amounts.

 

SECTION 9: TERM OF THE PLAN.

The Plan shall be effective on the date of its approval by the Unit holders and
shall continue until the date terminated by the Board or Units are no longer
available for the grant of Awards under the Plan, whichever occurs first.
However, unless otherwise expressly provided in the Plan or in an applicable
Award agreement, any Award granted prior to such termination, and the authority
of the Board or the Committee to amend, alter, adjust, suspend, discontinue, or
terminate any such Award or to waive any conditions or rights under such Award,
shall extend beyond such termination date.

 

12